UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the RegistrantxFiled by a Party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement x Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 StellarOne Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which the transaction applies: Aggregate number of securities to which the transaction applies: Per unit price or other underlying value of the transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of the transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Explanatory Note The purpose of this amendment to the definitive proxy statement (“Proxy Statement”) of StellarOne Corporation (the “Company”), filed with the Securities and Exchange Commission on April12, 2011, is to make corrections to several dates embodied in the section titled “The 2012 Annual Meeting of Shareholders” on page 25 of the Proxy Statement.The date changes are highlighted in bold print in the revised section below, which should be substituted for the corresponding section appearing in the Proxy Statement. The 2012 Annual Meeting of Shareholders If any shareholder intends to propose a matter for consideration at StellarOne’s 2012 Annual Meeting (other than a director nomination), notice of the proposal must be received in writing by the Secretary by December 14, 2011. If any shareholder intends to present a proposal to be considered for inclusion in StellarOne’s proxy materials in connection with the 2012 Annual Meeting, the proposal must be in proper form and must be received by the Secretary of StellarOne Corporation at 590 Peter Jefferson Parkway, Suite 250, Charlottesville, Virginia 22911 on or before December 14, 2011. In addition, the proxy solicited by the Board of Directors for the 2012 Annual Meeting will confer discretionary authority to vote on any shareholder proposal presented at the meeting if StellarOne has not received notice of such proposal by December 14, 2011, in writingdelivered to StellarOne’s Secretary.
